DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 06/28/2022. The objections to the drawings have been withdrawn. Furthermore, the previous 35 USC 112 rejections and the double patenting rejection have also been withdrawn. Claims 1, 3-4, and 7-10 remain pending for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a compressor, a controlled atmosphere membrane, an air inflow side, an air outgoing side, and a thermal insulation layer disclosed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et. al (CN106766565A, herein after referred to Zhu) in view of Lei et. al (CN106642916A, herein after referred to as Lei) and in further view of Wang et al (CN106546053A, herein after referred to as Wang).
Regarding claim 1, Zhu teaches a refrigerator (refrigerator 100 Fig. 1) with an oxygen-control freshness preservation function (air-conditioning function by adjusting the oxygen content in a fresh space paragraph [0019]), comprising a refrigerator body (housing 10 Fig. 1) having a compressor bin (compressor bin 103 Fig. 3) formed at a bottom (Fig. 3), for mounting a compressor (paragraph [0041]), and a fresh-keeping room (sealed drawer 11 Fig. 2) located above the compressor bin (Fig. 2), wherein the refrigerator further has an oxygen control device (module 30 Fig. 5 and pump assembly 40 Fig. 11) for reducing an oxygen content (paragraph [0026]) in the fresh-keeping room, and the oxygen control device comprises a gas-regulating membrane assembly (modules 30 and 31 Figs. 5 and 8) and a gas extraction assembly (pump assembly 40 Fig. 11); the gas-regulating membrane assembly has at least one controlled atmosphere membrane (film 33 Fig. 8) permeating gas selectively (paragraph [0033]), the controlled atmosphere membrane has an air inflow side (permeate side of film 33 paragraph [0033]) coming into contact with air in the fresh-keeping room and an air outgoing side (remaining side of film 33 which is understood to be the side opposite the permeate side paragraph [0033]) opposite to the air inflow side, and the gas-regulating membrane assembly is configured to enable an oxygen-to-nitrogen content ratio (paragraph [0005]) of gas entering the air outgoing side from the air inflow side to be greater than an oxygen-to-nitrogen content ratio (paragraph [0005]) of gas in the fresh-keeping room (it is understood from paragraph [0033] that Oxygen is allowed to pass through film 33 while Nitrogen is trapped, therefore the ratio of oxygen-to-nitrogen of the gas coming out will be greater than the one in the fresh-keeping room); the gas extraction assembly is provided outside the fresh- keeping room (Fig. 3) and has a gas extraction pump (suction pump 41 Fig. 11) having a gas inlet pipe (line 51 Fig. 6) communicated with the air outgoing side of the controlled atmosphere membrane (paragraph [0023]), wherein the refrigerator body has therein a refrigerating liner (liner 101 Fig. 3) for defining a refrigerating compartment (storage space 102 Fig. 2) spaced away from the compressor bin (fig. 2), and the fresh-keeping room is located in the refrigerating compartment (Fig. 2 and paragraph [0027]), the fresh-keeping room is provided at a bottom (Fig. 2 and paragraph [0027]) of the refrigerating compartment, the gas-regulating membrane assembly is provided outside a top wall (lower plate portion 124 Fig. 5) of the fresh-keeping room.
Zhu teaches the invention as described above but fails to explicitly teach a gas outlet pipe for exhausting the gas at the air outgoing side of the controlled atmosphere membrane to the compressor bin to cool the compressor.
However, Lei teaches a gas outlet pipe (discharge line 50 Fig. 2) for exhausting the gas at the air outgoing side of the controlled atmosphere membrane to the compressor bin (paragraph [0036]) to cool the compressor (it is understood that the air flowing out of discharge line 50 to cool the condenser is capable of cooling the compressor) to provide cooling.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Zhu to include a gas outlet pipe for exhausting the gas at the air outgoing side of the controlled atmosphere membrane to the compressor bin to cool the compressor in view of the teachings of Lei to provide cooling.
The combined teachings teach the invention as described above but fail to explicitly teach a thermal insulation layer is formed outside the refrigerating liner, and the gas extraction assembly is provided in the thermal insulation layer, and the gas extraction pump is provided at a lower corner of a rear wall of the refrigerating liner next to the fresh-keeping room.
However, Wang teaches a thermal insulation layer (thermal insulation layer paragraph [0026]) is formed outside the refrigerating liner (liner 21 Fig. 2), and the gas extraction assembly (suction pump assembly 40 Fig. 2) is provided in the thermal insulation layer (paragraph [0020]), and the gas extraction pump (air pump 41 Fig. 3) is provided at a lower corner (Fig. 2) of a rear wall (Fig. 2) of the refrigerating liner next to the fresh-keeping room (storage container paragraph [0026]) to reduce noise during operation of the air pump (paragraph [0020]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a thermal insulation layer is formed outside the refrigerating liner, and the gas extraction assembly is provided in the thermal insulation layer, and the gas extraction pump is provided at a lower corner of a rear wall of the refrigerating liner next to the fresh-keeping room in view of the teachings of Wang to reduce noise during operation of the air pump.
Further, it is understood, claim 1 includes an intended use recitation, for example “…the gas-regulating membrane assembly is configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 7, the combined teachings teach wherein the gas extraction assembly further has an accommodating box (seal box 43 Fig. 3 of Wang) mounted at the rear wall of the refrigerating liner (Fig. 2 of Wang) and a mounting rack (mounting frame 44 Fig. 3 of Wang) connected with the gas extraction pump (paragraph [0035] of Wang) and mounted in the accommodating box (paragraph [0035] of Wang) by a plurality of shock-absorption cushion blocks (damping pads 47 and 49 Fig. 3 and paragraph [0035] of Wang).	
Regarding claim 8, the combined teachings teach wherein the fresh-keeping room has a drawer (drawer body 13 Fig. 5 of Zhu) able to slide in and out (paragraph [0027] of Zhu).
Regarding claim 9, the combined teachings teach wherein the air in the fresh-keeping room contacts with the air inflow side of the controlled atmosphere membrane (it is understood that the permeated side of the bottom film 33 shown in Fig. 33 of Zhu is in contact with the air inside the fresh-keeping room when filtering the Oxygen out of the fresh-keeping room as described in paragraph [0033] of Zhu).
Regarding claim 10, the combined teachings teach further having a freezing compartment (freezing space 25 Fig. 1 of Wang) located between the refrigerating compartment and the compressor bin (Figs. 1 and 2 of Wang).
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Lei, in view of Wang, and in further view of Ji et. al (CN106839584A, herein after referred to as Ji).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein an evaporating pan is provided in the compressor bin, the refrigerator further has a drainage pipe connected with the refrigerating liner to drain liquid water therein into the evaporating pan, and the gas outlet pipe approaches the drainage pipe from the gas extraction pump and extends into the compressor bin by attaching to the drainage pipe.
However, Ji wherein an evaporating pan (paragraph [0034]) is provided in the compressor bin (compressor housing 27 Fig. 1), the refrigerator further has a drainage pipe (drain line 60 Fig. 1) connected with the refrigerating liner (corresponds to the liner of Zhu) to drain liquid water therein into the evaporating pan (paragraph [0034]), and the gas outlet pipe (exhaust line 42 Fig. 1) approaches the drainage pipe from the gas extraction pump (suction pump 40 Fig. 1) and extends into the compressor bin by attaching to the drainage pipe (Fig. 1) to allow for the collection of condensed water.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include an evaporating pan is provided in the compressor bin, the refrigerator further has a drainage pipe connected with the refrigerating liner to drain liquid water therein into the evaporating pan, and the gas outlet pipe approaches the drainage pipe from the gas extraction pump and extends into the compressor bin by attaching to the drainage pipe in view of the teachings of Ji to allow for the collection of condensed water.
Regarding claim 4, the combined teachings teach wherein an air outlet (Fig. 1 of Ji) of the gas outlet pipe extends right above the evaporating pan (Fig. 1 and paragraph [0034] of Ji).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763